DETAILED ACTION
This action is in response to the applicant’s request for continued examination filed on 16 June 2021. Claims 1-2 and 5-12 are pending and examined. Claims 1, 5, 7-10 and 12 are currently amended. Claims 3-4 are cancelled. 
Response to Amendment
The Amendment filed 16 June 2021 has been entered. Claims 1-2, 5-12 remain pending in the application. Regarding the Non-Final Office Action mailed on 31 March 2021, Applicant’s amendments to the Claims have partially overcome the 35 USC 112(a) and 112(b) rejections previously set forth. Applicant’s amendments necessitate new 35 USC 112(a) and 112(b) rejections set forth in this office action (see Claim Rejections 35 USC 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 16 June 2021, with regard to the rejections of claims 1-2 and 5-12 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Objections
Claim 11 is objected to because of the following informalities:  
“wherein the a first door sensor” of line 1-2 should read --wherein a first door sensor--.  
Claim 11 should be formatted similar as claim 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“side collision prediction device” in claims 1, 5-7 and 9-10.
The structure for the “side collision prediction device” is “an in-vehicle camera, an in-vehicle radar” (Specification, para 0033).
“first physical quantity detection device” in claim 9.
The structure for the “first physical quantity detection device” is a floor sensor (Specification, para 0042).
“second physical quantity detection device” in claim 9.
The structure for the “second physical quantity detection device” is a door sensor or a pillar sensor (Specification, para 0044).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…exceeds a second threshold within a predetermined time regardless…” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0009 which has “…exceeds a second threshold for a predetermined time…”, while “for a predetermined time” is not the same as “within a predetermined time”. Therefore claim 1 recites NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Claim 1 recites “…the predicted collision is in the cabin portion of the host vehicle and the output from the door sensors and the pillar sensors exceeds the third threshold regardless of the output of the floor sensor” which is not explicitly, implicitly or inherently disclosed in the both floor sensor and satellite sensors (see step S115 of Fig. 12 and para 0104). Therefore claim 1 recites NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Claim 1 recites “…the door sensors and pillar sensors exceeds a third threshold…” which is not explicitly, implicitly or inherently disclosed in the specification. Para 0044 recites door sensors and pillar sensors as examples of satellite sensors. But there are no supports in the specification for the relationship between door sensors and pillar sensors and “a third threshold”. Therefore claim 1 recites NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Similarly for Claim 5, there is no support for the “fourth threshold” that is related to the door sensors and pillar sensors in the specification. Therefore claim 5 recites NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Claims 11-12 recite “a first door sensor…in a first door…”, “a first pillar sensor…on a first side of the first door and a second pillar sensor…on a second side of the first door” which is not explicitly disclosed in the specification. The closest paragraph in the specification is para 0044 which recites Fig. 2. It is clear from Fig. 2 that there is no ONE door that has both door sensor and pillar sensors on the two sides. Therefore claims 11 and 12 recite NEW MATTER and is rejected under 35 U.S.C. 112(a).  
 Claims 8-10 recite similar languages as claim 1 above and are rejected for same reasons as claim 1. 
Claims 2, 5-7 and 11-12 are rejected for the dependency on claims 1 and 9. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a physical quantity detection device …output a detection value of the physical quantity” and “the physical quantity detection device comprises a floor sensor…door sensors and pillar sensors”. Claim 1 further recites “…the physical quantity detected by the door sensors and the pillar sensors…” It is not clear “a detection value” is from the floor sensor or the door/pillar sensors, i.e. when the device output ONE detection value while there are multiple sensors, it is not clear which sensor is used to output the ONE value. In addition, when there are multiple door/pillar sensors, it is not clear if the output values of all the sensors are compared with the threshold or one or some of the sensor values are compared with the threshold since the “physical quantity detection device…output a detection value”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim was interpreted by the examiner as “one of the detection values from the plurality of door sensors and pillar sensors is used as the detection value of the physical quantity and compared with the threshold” for the purpose of examination. 
Claim 5 recites “… instruct the airbag device to expand in response to a determination that the output from the door sensors and the pillar sensors exceeds a fourth threshold, less than the third threshold” which is ambiguous. It is not clear if the “output from the door sensors and pillar sensors” is less than the third threshold OR the “fourth threshold” is less than the third threshold. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “the fourth threshold is less than the third threshold” by the examiner for the purpose of examination.
Claim 9 recites “…instruct the airbag to expand in response to a determination that the collision prediction position is a front fender of the vehicle and the first physical quantity exceeds a second threshold, less than the first threshold, regardless of the second physical quantity” which is ambiguous. It is not clear if the “the first physical quantity” is less than the first threshold OR the “second threshold” is less than the first threshold. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “the second threshold is less than the first threshold” by the examiner for the purpose of examination.
	Claims 11-12 recite “a first pillar sensor…on a first side of the first door and a second pillar sensor…on a second side of the first door” which is ambiguous. It is not clear the “first side” and “second side” refer to “inside” and “outside” of the door OR “front side” and “rear side” of the door. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim was interpreted by the examiner as “a first and a second pillar sensor on the front and rear side of the first door” for the purpose of examination. 
Claims 8-10 recite similar languages as claim 1 above and are rejected for same reasons as claim 1.
Claims 2, 5-7 and 11-12 are rejected for the dependency on claims 1 and 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-2, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu (US20160339860, hereinafter Shimazu) in view of in view of Foo (US20100213693, hereinafter Foo). 
Regarding Claims 1 and 8-10, Shimazu teaches an occupant protection device and method for a vehicle (Shimazu, para 0035, lines 1-3; Fig. 2; Fig. 3), the occupant protection device and method comprising:
a side collision prediction device configured to predict a collision with a side of a host vehicle and output a prediction result including:
a determination regarding whether the predicted collision is an inevitable collision (Shimazu, para 0041 and Fig. 2 teach side-on collision; para 0065 lines 13-28 and Fig. 5, steps 104-112 teach predicting an unavoidable collision), and 
a determination regarding a collision prediction position in a case where the predicted collision is the inevitable collision (Shimazu, para 0065 teaches predicting collision position when a collision is forecasted as unavoidable);
a physical quantity detection device configured to detect a physical quantity related to the collision with the side of the host vehicle and output a detection value of the physical quantity, wherein the physical quantity detection device comprises:
a floor sensor in a central portion of the host vehicle (Shimazu, para 0041 teach a floor sensor detecting left-right acceleration), and
Shimazu, para 0073, the behavior sensor 27 can be provided at the left and right side of the vehicle which measures lateral acceleration);
an airbag device configured to expand to protect an occupant of the vehicle when the airbag device is operated (Shimazu, para 0038, lines 4-7 teaches an airbag); and
an electronic control unit configured to:
instruct the airbag device to expand in response to a determination that an output from the floor sensor exceeds a first threshold or a determination that an output from the door sensors and pillar sensors exceeds a third threshold (Shimazu, para 0079, lines 1-25 and Fig. 5, steps 107A-107C teach operating airbag device when a threshold being exceeded), 
in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not (Shimazu, para 0067 teaches side collision related to relative large observed physical quantity and a first threshold; Fig. 5, steps 108-124 and para 0080, lines 8-10 teach operating the airbag device), and 
instruct the airbag device to expand in response to a determination that in a case where the predicted collision position is in a front fender of the host vehicle and the output from the floor sensor exceeds a second threshold within a predetermined time regardless of the output of the door sensors and pillar sensors (Shimazu, para 0070 teaches side collisions from oblique rear related to relative small observed physical quantity and a second threshold. It is obvious to a person with ordinary skills in the art the both rear and front oblique collision lead to reduced sensor output and can use a reduced threshold to detect the collision more precisely; para 0070 and 0071 teach exceeding second threshold for predetermined time; Fig. 5, steps 108-124 and para 0080, lines 8-10 teach operating the airbag device).
Shimazu does not explicitly teach door sensors and pillar sensors on both sides of a cabin portion of the host vehicle and instruct the airbag device to expand in response to a determination that the predicted collision is in the cabin portion of the host vehicle and the output from the door sensors and the pillar sensors exceeds the third threshold regardless of the output of the floor sensor.
However, in the same field of endeavor, Foo teaches G sensors disposed in the doors and pillars on both sides of a cabin portion of the host vehicle (See at least Foo, para 0019) and actuating occupant restraint device when acceleration values exceed thresholds (see at least Foo, para 0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupant protection device disclosed by Shimazu to include the satellite sensors in doors and pillars and instructing the airbag device to expand in response to a determination that the predicted collision is in the cabin portion of the host vehicle and the output from the door sensors and the pillar sensors exceeds the third threshold regardless of the output of the floor sensor as disclosed by Foo to control a vehicle occupant restraint device (Foo, para 0004).
Regarding Claim 2, Shimazu in view of Foo teaches the occupant protection device according to claim 1, wherein the predetermined time is a time corresponding to a time until when the predicted collision occurs from when determination is made that the collision is the inevitable collision (Shimazu, para 0070, lines 17-20 teaches a time collision is predicted; para 0071 teaches the length of time to maintain the second threshold)
Regarding Claim 6, Shimazu in view of Foo teaches the occupant protection device according to claim 1, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the collision is the inevitable collision (Shimazu, para 0065, lines 13-28).
Regarding claims 11 and 12, Shimazu in view of Foo teaches the occupant protection device according claim 1 and claim 9.
Shimazu in view of Foo does not explicitly teaches the first satellite sensor comprises a first side collision door sensor adjacent a first side door of the host vehicle, a first side collision pillar sensor adjacent a first side center pillar of the host vehicle and a first side collision C pillar sensor adjacent a first side rear pillar of the host vehicle.
Foo further teaches a first door sensor of the door sensors is in a first door of the host vehicle; a first pillar sensor of the pillar sensors is in a first pillar of the host vehicle on a first side of the first door and a second pillar sensor of the pillar sensors is in a second pillar of the host vehicle on a second side of the fist door (see at least Foo, para 0019 teaches sensors on right and left pillars and doors). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Foo as applied to claim 1 above, and further in view of Hiraoka (US20100057289; hereinafter Hiraoka). 
Regarding Claim 7, Shimazu in view of Foo teaches the occupant protection device according to claim 1.  
normally; and
the electronic control unit is configured to, in a case where the side collision prediction device is operated normally, control operating the airbag device.
However, in the same field of endeavor, Hiraoka teaches the side collision prediction device is configured to output information indicating that the side collision prediction device is operated normally (Hiraoka, para 0013, lines 1-14 teaches self-diagnosis function of vehicle state detecting devices connected to an occupant protective apparatus. The result of the self-diagnosis is whether the devices are operating normally) and the electronic control unit is configured to, in a case where the side collision prediction device is operated normally, control operating the airbag device (Hiraoka, para 0056, lines 3-10 teaches controlling airbag devices based on the self-diagnosis-enabled vehicle state detecting device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupant protection device disclosed by Shimazu and modified by Foo to include the function to output information indicating the collision prediction device is operated normally and for the electronic control unit to perform control for operating the airbag device based on the normal functioning of the collision prediction device, as disclosed by Hiraoka to  “provide a vehicle state detecting device and an occupant protective apparatus having the same device capable of conducting self-diagnosis accurately” (Hiraoka, para 0011, lines 2-5) so that “in such a manner that the threshold to be set becomes higher than the operation threshold of the occupant protective apparatus makes it .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 35 U.S.C. 112 rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667